DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/17/2021 has not been considered because the examiner was unable to locate the Patent listed. A call was made to Flynn Barrison to confirm if a typo was made, and examiner left an unanswered message regarding the issue with the IDS. An attempt was made to find the U.S. Patent that was intended to be listed with no success. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97.  See MPEP § 609.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceng (CN 107757547 A)(English Translation provided NPL).
	In regards to claim 1, Ceng discloses a vehicular belt tactile apparatus (safety belt unit, see fig.1), comprising: a buckle (11); a belt (1) configured to be fastened to the buckle (11); at least one air pouch (charging space 12) disposed at a portion of the belt that contacts a body of an occupant when the belt is fastened to the buckle (see fig.1); and an air controller (control module ) configured to generate a control signal when the belt is fastened to the buckle (module comprises a buckle sensing unit that sends a signal when buckled), wherein the buckle includes an air supply unit (charging unit 2) configured to inject air into the at least one air pouch through the belt in response to the control signal (processing unit is capable of sending the locking signal, signal that the belt is buckled, and the charging unit charges the belt in response to the signal so that it is inflated when the belt is buckled).  
	In regards to claim 9, Ceng discloses further comprising: a sensor (sensing unit 3)configured to sense engagement or disengagement of the belt and the buckle, wherein the air controller (processing unit 6, control module) is configured to generate the control signal (locking signal) in response to a result of sensing by the sensor. 
	In regards to claim 10, Ceng discloses a method of controlling a vehicular belt tactile apparatus (see fig.1,2) including a buckle (11) comprising an air supply unit (charging unit 2), a belt (1) configured to be fastened to the buckle, and at least one air pouch (charging space 12) disposed at a portion of the belt that contacts a body of an occupant when the belt is fastened to the buckle (see fig.1), the method comprising: determining, by a controller (processing unit 6, control module 61), whether the belt has been fastened to the buckle (sensing unit 2 sends a signal that the belt is locked with buckle) ; in response to determining, by the controller, that the belt has been fastened to the buckle, injecting air into the at least one air pouch from the air supply unit through the belt to inflate the at least one air pouch ( 61 detects passenger is seated and receives the buckles signal and then drives air into the air space 12 of the belt to inflate); determining, by the controller, whether deflation of the at least one air pouch is required; and in response to determining, by the controller, that deflation of the at least one air pouch is required , discharging air discharged from the at least one air pouch via the belt to an outside through the air supply unit to deflate the at least one air pouch (when the belt is unfastened or unbuckled the processing unit 6 will receive a trip signal which drives a release valve open, from the air supply unit, and deflates the air pouch 12 of the belt unit 1).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ceng (CN 107757547) as applied to claim 1 above, and further in view of Murakami (US 20090051150).
	In regards to claim 2, Ceng discloses wherein the air supply unit (charging unit) includes: an air valve (valve 23) configured to inject or discharge air in response to selection signals; and an air pump (21) configured to pump and supply required air to the air valve, wherein the air controller is configured to determine whether inflation of the at least one air pouch is required, generate the selection signals in response to a result of determination, and operate the air pump (the processing unit comprising the control module 61 detects the signal from the sensing unit 3 that the buckle is locked and that inflation is needed (for example detects drunk driving or impending accident), the pump drives air into the air pouch 12 of the belt, the processing unit 6 is also capable of receiving a trip signal to drive the air release valve open and deflate the air pouch).  
	Ceng fails to discloses the belt includes a hydraulic belt tube which the air valve is configured to inject or discharge air into/from the air pouch. Furthermore, in regards to claim 3, Ceng fails to discloses wherein the hydraulic belt tube has a first end portion, communicating with the hydraulic buckle tube when fastened to the buckle, and a second end portion, communicating with the at least one air pouch.  
	Murakami teaches the belt includes a hydraulic belt tube (tube not illustrated, see paragraph 0029) which has a first end portion fastened to the inflator that may be attached to the buckle and a second end portion inserted into the normal belt 31 wherein the tip reaches inside of the expandable portion 33, therefore configured to inject or discharge air into/from the inflatable air pouch of the safety belt. It would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Ceng to include a tube to connect the air valve with the air pouch to ensure a regulated airflow for inflation and deflation of the air pouch, the inclusion of the tube allows for the inflator or valve to be located further from the inflatable portion while remaining effective.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of relevant prior art that teach safety belt arrangements and controllers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616